Title: John Thaxter to Abigail Adams, 10 July 1778
From: Thaxter, John
To: Adams, Abigail



Madam
Philadelphia July 10th. 1778

I had been so short a time in this place when I wrote you last, that it was out of my power to furnish you then with any particulars respecting the enemy’s conduct during their continuance here. By enquiries and observations since, I am enabled to give you some particulars on that head.
The City in general has escaped, but houses and fences detached from the Town have felt the wantoness of their power. Many arbitrary imprisonments have been occasioned by Villains in the City lodging informations—indeed they were repeated, till fatigued with the importunities of those Vipers, they turned them out of doors.
Houses of worship of the Presbiterian order were converted into hospitals, while the Churches escaped. Those buildings have suffered considerable damage. They have unpaled grave yards and left them as Commons. Men, women and horses have been indiscriminately thrown into Vaults. Several have been found under the State House. It was not however a general practice. Single and married women together with Servants to the amount of near two thousand departed the City with this legion of monsters. The Whigs of the City would have escaped many evils and Calamities had it not been for those vile miscreants who were perpetually at the elbow of the General. Upon the whole, there are left in many places the Vestiges of a British Army and the traces of British Violence. I need say no more.
By a deserter from the Enemy we hear of their embarkation. Part of the fleet is to recieve the troops at New York, if they are not captured by the French Fleet, which is not improbable. The fleet from France are going to Sandy Hook not far distant from N. York. They have already sunk an English Frigate of 26 Guns. The force at New York is very incompetent to an effectual opposition and must fall a sacrifice if they are not relieved. The Troops there cannot make any figure after the capture of the Ships. I wish an Event of that kind to take place. We should have great plenty of goods, as the City I understand is full of them.
 

11th.

I have the pleasure to congratulate you on the Arrival of the Ambassador in the Delaware. He is near Chester in a ship of War. Tomorrow he will make his Entrance, I imagine, into the City. Great preparations were made for his reception this afternoon, but an unhappy tempest prevented the Ship from coming down the Bay. In the morning I hope to have the honor of seeing him. He is only 15 miles off.
I have look’d at Whig and Tory Phizes and find the features of Joy in the one and a dejection bordering on despair in the other. The Transition in the latter from one State to the other was as unexpected as unwelcome. They will swallow the bitter Pill of Independence shortly I have no doubt.
It is confidently reported here that the French ships have drove the Roebuck ashore and captured the Pearl and Rose Frigates. I do not affirm it, tho I firmly believe that one or two of the Enemy’s Fleet are taken or destroyed. The particulars we shall have tomorrow. I would with pleasure wait for them, but the Express leaves this City in a short time. I have only time to request you will be pleased to remember me to all Friends.

I am Madam with great Esteem, Your Obedt. Servt.,
J.T.

